         Case 1:20-cv-04008-MKV Document 10 Filed 09/02/20 Page 1 of 2

                Akiva Shapiro                            Akiva Shapiro Law,PLLC
        Attorney and Counselor-at-Law                             Mailing Address:
              1 West Park Drive                             696 Old Bethpage Road #540
           Old Bethpage, NY 11804                             Old Bethpage, NY 11804
                            Phone: 347-435-6529• Fax: 347-710-2543
             Akiva@AkivaShapiroLawPLLC.com • www.AkivaShapiroLawPLLC.com


                                          August 27,2020
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
Via EOF                                                             DOC #:
Hon. Mary Kay Vyskocil                                              DATE FILED: 09/02/2020
Daniel Patrick Moynihan United States Courthouse
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


       Re:      Letter Request for Second Extension On Consent to September 15,2020
                Index No.: 15-11862(MEW)
                In Re: A.N. Frieda Diamonds,Inc., Debtor


Dear Judge Vyskocil:

       I represent Appellant-Defendants, Roni Rubinov and New Liberty Pawn Shop, Inc., in
the above referenced matter. The Court today kindly granted Appellant-Defendants motion for
an extension of time to file their brief to the requested date of August 31, 2020. Yesterday I filed
a Supplemental Designation of the Record.

         Upon consent of Leo Fox, Esq, counsel to the Bankruptcy Trustee, I respectfully submit
this letter request for a second extension to September 15, 2020. The further extension is needed
to complete the drafting of Appellant-Defendants, and to give time for opposing counsel to file a
Supplemental Counter Designation of the Record if desired.

       Thank you for your consideration.


Sincerely,




Akiva Shapiro
                                               09/02/2020




                                               lof2
       Case 1:20-cv-04008-MKV Document 10 Filed 09/02/20 Page 2 of 2

                            Akiva Shapiro Law,PLLC

Cc by ECF:
      Leo Fox, Esq. Attorney for Matthew C. Harrison,Jr.,
      Appellee-Trustee-Plaintiff
      630 Third Avenue, 18th Floor
      New York, NY 10017


      Stephen Vlock, Esq. Attorney for Matthew C.Harrison, Jr.,
      Appellee-Trustee-Plaintiff
      Vlock & Associates, P.C.
      630 Third Avenue, 18th Floor
      New York, New York 10017


      Peter Janovsky, Esq., Attorney for VNB New York,LLC
      Appellee-Defendant-Intervenor and Cross-Claimant
      Zeichner Ellman & Krause
      1211 Avenue of the Americas
      New York, NY 10036




                                          2 of 2
